NUMBER 13-14-00635-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

KENNETH CRISSUP,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

      Appellant, Kenneth Crissup, pro se, filed a notice of appeal on October 29, 2014,

from a denial of a “Motion for Production of Documents and Bench Warrant” in cause

number 03CR2175-G in the 319th District Court of Nueces County, Texas. We dismiss

the appeal.
       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-

-Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Appellant was convicted of sexual assault of a child and sentence was imposed

on August 20, 2004. The trial court certification indicates this is a plea-bargain case and

the defendant has no right of appeal. On September 2, 2004, the trial court denied

appellant’s request for permission to appeal. Appellant’s notice of appeal states he is

appealing a denial of a “Motion for Production of Documents and Bench Warrant.” The

district clerk has confirmed that no order has been entered denying such motion.




                                              2
       On October 30, 2014, the Clerk of this Court notified appellant that it appeared that

the order from which the appeal was taken was not an appealable order, and requested

correction of this defect within ten days or the appeal would be dismissed. Appellant has

not filed a response.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a), (c).

                                                               PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of December, 2014.




                                             3